     Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 1 of 10 PAGEID #: 237



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

United States of America

        v.                                    Case No. 2:19-cr-179

Jamellia Kibby

                                 OPINION AND ORDER
        Defendant was convicted of two counts of false representation
of     a     social   security     number     in   violation      of   42    U.S.C.
§408(a)(7)(B).        By judgment entered on January 3, 2020, defendant
was sentenced to terms of incarceration of 12 months and 1 day on
each count, to run concurrently, to be followed by a 2-year term of
supervised release.          Her self-surrender date was continued three
times to enable her to complete a detoxification program and due to
the risk posed by COVID-19. However, after a bond violation report
was filed on September 25, 2020, defendant appeared at a bond
violation hearing on October 2, 2020, and agreed that she would
report to the institution no later than November 2, 2020.
        On December 23, 2020, defendant, through counsel, filed a
motion for reduction of sentence or compassionate release pursuant
to 18 U.S.C. §3582(c)(1)(A)(i), as amended by the First Step Act of
2018.      Doc. 45.    Defendant alleged that due to her severe asthma,
high blood pressure, and obesity, she is at an enhanced risk of
serious illness from COVID-19.            The government filed a response on
January 15, 2021.         Doc. 47.     The government did not contend that
defendant has failed to exhaust her administrative remedies.
However, the government opposed the motion, arguing that the Bureau
of Prisons (“BOP”) has taken steps to address the COVID-19 crisis,
that defendant failed to establish extraordinary and compelling
reasons for her release, and that her reasons are outweighed by the
     Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 2 of 10 PAGEID #: 238



statutory sentencing factors in 18 U.S.C. §3553(a). In particular,
the government noted the nature and circumstances of the offenses,
the history and characteristics of the defendant, and the need to
afford adequate deterrence and to protect the public from further
crimes by the defendant.           On January 20, 2021, defendant filed a
reply memorandum in support of her motion.                   Doc. 48.     A notice of
supplemental information was filed on January 26, 2021.                      Doc. 49.
I. Standards for Compassionate Release
        Under 18 U.S.C.        §3582(c)(1)(A)(i), the court can reduce a
sentence       under     §3582(c)(1)(A)           if   the    court       finds    that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).           District courts have full discretion
to    define    what   constitutes      an       “extraordinary     and   compelling”
reason. United States v. Jones, 980 F.3d 1109, 1111 (6th Cir. Nov.
20, 2020).1      The court must also consider the factors set forth in
18 U.S.C. §3553(a) to the extent that they are applicable.
§3582(c)(1)(A).            District      courts        may   deny     relief      under
§3582(c)(1)(A) based upon the court’s discretionary balancing of
the §3553(a) factors even if extraordinary and compelling reasons
would otherwise justify relief.              United States v. Ruffin, 978 F.3d
1000, 1008 (6th Cir. 2020).                  If, after weighing the §3553(a)
factors, the court decides that the motion is well taken, the court


        1
      Although §3582(c)(1)(A) requires that a reduction in sentence
be consistent with policy statements issued by the Sentencing
Commission, the Sixth Circuit has held that the policy statements
contained in United States Sentencing Guidelines §1B1.13 and
Application Note 1 do not apply to cases in which an inmate files
a motion for compassionate release, and that district courts can
determine what constitutes an “extraordinary and compelling” reason
without consulting the policy statement. See Jones, 980 F.3d at
1111.

                                             2
     Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 3 of 10 PAGEID #: 239



“may reduce the term of imprisonment (and may impose a term of
probation or supervised release with or without conditions that
does not exceed the unserved portion of the original term of
imprisonment)[.]”             §3582(c)(1)(A).          The grant of compassionate
release is at the discretion of the court.                         United States v.
Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
II. Grounds for Compassionate Release
A. Defendant’s Health and Medical Conditions
        Defendant,      who    is    37    years   old,   argues    that   she   is   at
increased risk of serious illness due to COVID-19 due to obesity,
severe asthma and high blood pressure.                      On October 29, 2020,
defendant’s weight was recorded as being 229 pounds. Doc. 45-3, p.
6.       The   record    includes         administrative     complaints      filed    by
defendant      concerning       her       difficulty    breathing    while   climbing
stairs, in which she requested to be moved to the first floor.
These complaints may also relate to defendant’s weight.                      However,
the     medical    records      do    not    indicate     that   defendant’s     weight
interferes with her daily activities.
        There is evidence that defendant suffers from severe asthma.
On October 29, 2020, an Albuterol inhaler was prescribed. Doc. 45-
3, p. 3.          Defendant has submitted a letter from Charles N.S.
Soparker, M.D., who has treated defendant since 2010. Dr. Soparker
stated that defendant has severe asthma, that she would qualify for
100 percent disability based on her pulmonary function test.                      Doc.
45, Ex. E.         However, the records fail to indicate that she is
currently experiencing any significant symptoms.                     On November 13,
2020, defendant complained of respiratory problems (which she did
not mention upon her arrival at the institution).                     On that date,


                                              3
  Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 4 of 10 PAGEID #: 240



she was using Albuterol MDI and denied any cough or wheezing. Doc.
45-3, p. 9.     She was told to report for a sick call as needed.
Doc. 45-3, p. 10.
         Although the medical records show some high blood pressure
readings, they do not specifically include a diagnosis of high
blood pressure.      The defendant did not report a history of high
blood     pressure   to   the   probation        officer    who   prepared    the
presentence    investigation      report    (“PSR”).        Defendant   filed     a
supplemental memorandum indicating that on January 7, 2021, the
drug amLODIPine, used to treat high blood pressure, was prescribed
for her. There is no evidence that defendant’s high blood pressure
is not successfully controlled with this medication.
        Some courts have concluded that these health conditions did
not     constitute    extraordinary        and     compelling     reasons     for
compassionate release.       See United States v. Price, No. 15-20472,
2020 WL 5440164, at *5 (E.D. Mich. Sept. 10, 2020)(denying motion
for compassionate release based on obesity and asthma); United
States v. McKinnie, No. 1:16CR304, 2020 WL 5087058, at *2 (N.D.
Ohio Aug. 27, 2020)(hypertension and obesity in combination with
COVID-19 did not constitute extraordinary and compelling reasons).
Defendant’s health conditions alone do not constitute extraordinary
and compelling reasons for an early release.
B. Risk from COVID-19
        Defendant’s health conditions must also be considered in light
of the COVID-19 pandemic.         Defendant notes the dangers posed by
COVID-19 to the inmate population.          However,       §3582(c)(1)(A) “does
not constitute a get-out-of-jail card.” United States v. Brady, S2
18 Cr. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020).


                                       4
  Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 5 of 10 PAGEID #: 241



      According to the Centers for Disease Control (“CDC”), persons
with obesity (a body mass index greater than 30kg/m²) and severe
obesity    (a   body   mass   index   greater    than   40kg/m²)    are    at     an
increased risk of severe symptoms if they contract COVID-19.                    See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#obesity                    (last
visited January 27, 2021).        However, the medical records in this
case do not report any adverse medical problems specifically linked
to the defendant’s weight.         See United States v. Tranter, 471 F.
Supp.3d 861, 865 (N.D. Ind. July 8, 2020)(noting that BMI is “a
notoriously blunt tool” with clinical limitations, including its
inability to differentiate between excess fat, muscle and bone
mass, and that defendant had not identified any current medical
issues resulting from his obesity, indicating that it has little
adverse effect on his overall health).
      Defendant also argues that she is at an increased risk due to
severe asthma and high blood pressure.               According to the CDC,
persons with moderate to severe asthma and high blood pressure
might be at an increased risk of serious illness due to COVID-19.
See       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html               (last       visited
January 27, 2021).      Dr. Soparker opined that defendant is at risk
of severe illness due to COVID-19.         Doc. 45, Ex. E.      However, aside
from defendant’s complaints of shortness of breath while climbing
stairs, the medical records fail to indicate that defendant’s
conditions are not being adequately addressed with the prescribed
medication.
      Defendant is incarcerated at the Lexington Federal Medical


                                       5
  Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 6 of 10 PAGEID #: 242



Center (“FMC”) in an adjacent minimum security camp, which houses
173 inmates.       See www.bop.gov/locations/institutions/otv/ (last
visited January 26, 2021).           The BOP site does not give COVID-19
statistics for the camp alone.               As a whole, Lexington FMC
currently reports that 56 inmates and 13 staff members have tested
positive, that 699 inmates and 57 staff members have recovered, and
that     there      have      been      9      inmate      deaths.            See
https://www.bop.gov/coronavirus (last visited January 26, 2021).
       However, as the government argues, the BOP has taken steps to
address the COVID-19 emergency.             Early in the pandemic, the BOP
implemented    a   modified    operation     plan,   which    was   updated       on
November    20,    2020.      See    https://bop.gov/coronavirus/covid19-
status.jsp (last checked January 27, 2021).             Under this plan, the
BOP has devised precautionary measures for social visits at the
institutions and inmate internal movement, inmates and staff are
regularly screened, and newly arriving inmates are quarantined.
The BOP has also announced that the COVID-19 vaccine has been
delivered to half of the BOP’s correctional facilities, and that
all facilities will receive the first doses by mid-February.
https://www.bop.gov/resources/news/20210116_covid_vaccine_efforts
_commended.jsp (last visited January 27, 2021).              According to the
BOP bulletin COVID-19 Vaccine Guidance Federal Bureau of Prisons
Clinical Guidance, p. 7, issued January 4, 2021, obese inmates are
assigned to Priority Level 2 for receiving the vaccine.                       See
https://www.bop.gov/resources/pdfs/2021 (last visited January 27,
2021).
       Defendant has not submitted a release plan.            If she plans on
residing with her mother in Columbus, Ohio, the court notes that


                                        6
  Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 7 of 10 PAGEID #: 243



the Ohio Department of Health reports that as of January 26, 2021,
there have been 102,131 COVID-19 cases in Franklin County and 3,214
cases in the zip code where defendant’s mother resides.                       See
https://www.coronavirus.ohio.gov (last checked January 26, 2021).2
Defendant may be exposed to a greater risk of contracting COVID-19
if she is released.
     Defendant is not an elderly inmate, and her medical conditions
are managed with medication.          Defendant’s medical conditions did
not prevent her from committing the offenses for which she was
convicted. The court concludes that defendant’s health conditions,
alone and in conjunction with the risk posed by COVID-19, do not
constitute an extraordinary and compelling reason for her release.
However, even assuming that her health conditions are grounds for
compassionate release, the court must also consider the §3553(a)
factors.
II. Statutory Factors
     Looking to the nature of the offenses of conviction, the court
finds that the offenses were serious.                According to the PSR,
defendant: used false social security numbers which belonged to two
real children; leased a vehicle from a Chrysler dealership using a
false social security number; opened a checking account at Chase
Bank using a false social security number; used aliases to apply
for an apartment and to lease a sport utility vehicle from a
Lincoln dealership; and used an alias to open an account at Kemba


     2
      This court can take judicial notice of the records of state
agencies.   See Disabled Rights Action Committee v. Las Vegas
Events, Inc., 375 F.3d 861, 866 n. 1 (9th Cir. 2004)(citing Kottle
v. Northwest Kidney Centers, 146 F.3d 1056, 1064 n. 7 (9th Cir.
1988)(state health department records were properly judicially
noticed)).

                                       7
  Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 8 of 10 PAGEID #: 244



Financial Credit Union, then applied for a loan at this bank.
Defendant was also found in possession of literature bearing the
name of her business, Global Life, Inc. which advertised the sale
of credit privacy numbers (“CPNs”) for $400. The literature stated
that these CPNs could be used like social security numbers to open
bank accounts and lines of credit and apply for loans and apartment
leases.   The loss to the victims was $46,872.59.
     Defendant now alleges that she committed the offenses in this
case due to financial difficulties. However, the PSR reported that
defendant’s income from her cleaning business in 2019 was $4,500
per month, and that her income in 2017-2019 from Global Life was
$7,000 to $13,000 per month.         In an attachment to her motion, she
stated that she plans to purchase a new home for herself and her
children.    Doc. 45-2, p. 2.         This does not support defendant’s
claim of financial difficulties.
     As to the history and characteristics of the defendant, the
PSR indicated that defendant had a difficult childhood.                 She was
physically abused by her stepfather as a child, and was sexually
abused by a cousin.      She was also abused by her husband.            She has
five children. She has a prior conviction in 2017 for perjury, the
result of making misleading statements to obtain reimbursement from
Medicaid from 2011 to 2015.             She was sentenced to 18 months
community control. As the government argues, this sentence was not
sufficient to deter defendant from engaging in additional criminal
activity.
     The record also reflects that after defendant’s surrender to
the institution was stayed, she incurred a new conviction for
driving under suspension, and failed to report her contact with law


                                       8
  Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 9 of 10 PAGEID #: 245



enforcement to her pretrial services officer.              The government has
submitted an indictment filed in the Court of Common Pleas of Union
County, Ohio, on November 19, 2020, which charges that on or about
August 24, 2020, defendant committing the offenses of passing a bad
check payable to Coughlin Auto, forgery of a 2019 tax return used
to perpetrate a fraud on Coughlin Auto, and grand theft of a motor
vehicle.     Basically, this indicates that a grand jury found
probable cause to believe that defendant, while on bond, had
engaged in the same type of conduct as the offenses charged in the
instant case.      These new charges also weigh against defendant’s
claims of remorse and acceptance of responsibility.                Further, if
she is released from incarceration on her federal sentence, she
would presumably go into state custody on the pending indictment,
which could pose even greater risks of exposure to COVID-19.
     Counsel for the government further stated that prior to her
surrender date, defense counsel informed him that defendant would
be seeking another extension of her surrender date because she had
tested positive for COVID-19.              When asked to supply medical
documentation, defense counsel then indicated that defendant would
not be filing for an extension. After defendant surrendered to the
institution, a COVID-19 test on October 29, 2020, was negative.
Doc. 45, Ex. C, p. 22.
     The guideline range in this case was 12 to 18 months.                    The
court imposed a sentence of 12 months and 1 day, which would allow
defendant   good    time   credit.      Her    projected    release    date       is
September 5, 2021, although she may be eligible for release on home
confinement before that date.           Defendant has served only three
months of her sentence. A reduced sentence would not be sufficient


                                       9
 Case: 2:19-cr-00179-JLG Doc #: 50 Filed: 01/27/21 Page: 10 of 10 PAGEID #: 246



to promote respect for the law, to provide just punishment, to
afford adequate deterrence, and to protect the public from more
crimes by the defendant.       Defendant seeks to be released on a new
term of supervised release with a condition of home confinement.
However, she has previously demonstrated a lack of willingness to
abide by conditions of release.             It would be difficult for a
probation officer supervising defendant to ensure that she is not
engaging in the same or similar type of fraudulent activity which
resulted in her conviction in this case.
       The court concludes that the §3553(a) factors warrant denying
defendant’s motion for a reduced sentence.               Even assuming that
defendant’s health conditions, alone and viewed in light of the
risk    posed   by   COVID-19,     are     sufficient    to    constitute     an
“extraordinary and compelling reason” for a sentence reduction,
that reason is outweighed by the statutory factors which militate
against defendant’s early release.
IV. Conclusion
       In accordance with the foregoing, defendant’s motion for
compassionate release (Doc. 45) is denied.


Date: January 27, 2021                    s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                      10
